Citation Nr: 1528837	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling prior to March 1, 2013, and as 20 percent disabling since March 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987 and from October 1993 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The February 2009 rating decision, in pertinent part, continued a 20 percent rating for a low back disability.  In December 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010.  The June 2010 Decision Review Officer decision, in pertinent part, granted service connection for right lower extremity radiculopathy (as part and parcel of the service-connected low back disability) and assigned a 10 percent rating, effective August 29, 2008.  Subsequently, the Veteran filed a Substantive Appeal (VA Form 9) with the continued denial of increased rating for a low back disability (and associated right lower extremity radiculopathy) in July 2010.

In an August 2010 rating decision, the RO assigned a temporary total evaluation for right wrist carpal tunnel syndrome based on surgery, effective from July 1, 2010 to September 1, 2010.  Therefore, the Board's analysis for an increased initial rating for right lower extremity radiculopathy will not include the period of temporary total evaluation. 

A December 2011 rating decision proposed to reduce the disability rating for right lower extremity radiculopathy from 10 percent to 0 percent.  Subsequently, a March 2012 rating decision decreased the disability rating for right lower extremity radiculopathy from 10 percent to 0 percent, effective June 1, 2012.  

In June 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In November 2012, the Board granted a 10 percent disability rating for right lower extremity radiculopathy, effective June 1, 2012, and remanded the claim for additional development.  

A March 2013 rating decision effectuated the Board's November 2012 decision by granting a 10 percent rating for right lower extremity radiculopathy, effective June 1, 2012.  The rating decision also increased the disability rating for right lower extremity radiculopathy, from 10 percent to 20 percent, effective March 1, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the June 2015 Post-Remand Brief is potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

For the entire period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an initial 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds the September 2008, June 2010, October 2011, and March 2013 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability.  

Moreover, with respect to the Veteran's June 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained all available current VA treatment records and scheduled the Veteran for a March 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

As an initial matter, the Board acknowledges the October 2011 and December 2011 VA examiners' findings that based on normal electromyography (EMG) examination, the Veteran did not have any signs of right lower extremity radiculopathy or peripheral neuropathy.  However, the Board previously determined in a November 2012 decision that the Veteran's clinical findings of right lower extremity pain, numbness, and paresthesias have been medically attributed to lumbar disc disease with radiographic evidence of nerve root impingement, neural foraminal narrowing, and spinal canal stenosis affecting the dorsal column nerve roots of L4-5 and L5-S1.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, the Board will consider all neurological findings of the Veteran's right lower extremity in its analysis of the increased initial rating claim.  

VA medical records dated from December 2007 to April 2010 show that the Veteran received intermittent treatment for low back pain.  He reported that he had constant low back pain that radiated into both hips and more into his left lower extremity.  He stated that the pain in his bilateral lower extremities was worse than his back pain, which was of 4/10 severity, and indicated that he had aggravation with prolonged standing and walking.  Examination consistently revealed that the Veteran had a normal gait with 2+ patellar and Achilles reflexes, 5/5 motor strength, good heel to toe walk, and no sensory deficits.  An April 2009 VA clinic record included the Veteran's report of low back pain of 6/10 severity with shooting electric pains in his legs.  The assessments included chronic axial low back pain/single level L4-5 degenerative disease and myofascial back pain which responded well to TPIs.  The Veteran reported foot cramps in April 2010.   

On VA examination in September 2008, the Veteran reported constant low back pain of moderate severity with radiation to the posterior thighs and knees.  Examination of the right lower extremity demonstrated decreased light touch on the anterior right thigh.

The Veteran underwent MRI examination of the lumbar spine in May 2010.  The findings were interpreted as showing disc space narrowing and dessication at L5-S1, a moderate left paracentral disc protrusion superimposed on a moderate broad-based disc bulge, mild bilateral facet arthropathy, foraminal narrowing which was moderate to severe on the left and moderate on the right, and mild central canal stenosis.  The disc appeared to contact the exiting L5 nerve root on the left, and appeared to contact but not displace the descending nerve roots bilaterally.  There was also a mild diffuse broad-based disc bulge at L4-L5 resulting in mild neural foraminal narrowing bilaterally and a patent central canal with no contact of the descending or exiting nerve roots.

At a June 2010 VA examination, the Veteran reported that he experienced shooting pain of the right leg which limited walking to 100 to 150 yards.  He also described numbness and paresthesias with unsteadiness.  On examination, the Veteran had a normal gait.  Reflexes were normal (2+) for knee and ankle jerks.  There was decreased sensation of the lateral upper thighs and the lateral lower left leg.  Vibration was normal.  The examiner opined that the Veteran's abnormal neurologic findings were most likely related to his lumbar disc disease with nerve root impingement, neural foraminal narrowing, and spinal canal stenosis affecting the dorsal column nerve roots of L4-5 and L5-S1.  The lower extremities demonstrated 5/5 strength and had normal muscle tone.  There was no muscle atrophy.  His overall lumbar disability affected his occupation due to pain flare-ups with repetitive bending, and impacted most daily activities such as chores, shopping, recreation, bathing, dressing, grooming, and travel.

On VA examination in October 2011, the Veteran described chronic low back pain which radiated down both posterior legs with the right leg burning worse than the left.  He also described daily numbness and tingling of the legs.  Specifically, the Veteran described moderate constant pain of the right lower extremity, intermittent lower extremity pain which was severe on the right and moderate on the left, mild paresthesias of both lower extremities, and severe numbness of both extremities.  Examination demonstrated a normal gait with 5/5 strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  There was no muscle atrophy.  Reflexes were normal for the knees and ankles.  There was decreased sensation in the left upper anterior thigh.  There were no trophic changes.  It was reported that the Veteran's neurologic symptoms slowed him down and caused him to be less productive at work.

In June 2012, the Veteran testified at a Board hearing.  Testimony revealed, in pertinent part, that the Veteran experienced 5 1/2 weeks of incapacitating episodes of back pain per year which caused him to miss work.  He experienced symptoms of lower extremity shooting pains and numbness which were aggravated by prolonged standing and resulted in right knee give-way.  He thought he may have right drop foot.  He indicated that an MRI examination showed that his L4-5 disc was collapsing and impinging on his nerves, which was causing his bilateral leg pain.  His chiropractor also believed that his leg problems were attributable to his service-connected degenerative disc disease.  His treatment included a TENS unit and a recliner which had heat and vibration.  He was also treated at a pain clinic with cortisone injections that only provided temporary relief of symptoms.  His disability restricted his activities such as shopping.  He could no longer perform housework or go bowling.  His hobbies were limited to coin collecting.  He felt that both legs were entitled to a 20 percent rating.

On VA examination in March 2013, the Veteran complained of getting numbness and tingling in the leg after standing in one spot for most of the day.  He reported that his right anterior thigh was always numb and that pain medicine did not help with these symptoms.  He stated that he would get shooting pains down the right leg.  He maintained that he could be walking when he would feel something in his back, and then the right knee would give out.  He felt that he had no control over it, as it occurred randomly throughout the day.  He indicated that his knee giving out started about 4 years ago and had become more frequent until it now occurred 6 to 7 times a day.  The examiner noted that the Veteran had previously had the right knee evaluated for the problem of giving out and that a 2007 MRI of the right knee had shown a Baker's cyst, but no internal derangement.  The Veteran reported that when he went up stairs, his right leg seemed weak and he had to push "a little extra" with the left leg to keep moving up the stairs.  He stated that he had tight right calf muscles.  He indicated that he had never been diagnosed with drop foot and that several years ago, a doctor at the VA medical center had heard him walking behind her and stated that it sounded like he had a drop foot.  The Veteran also maintained that his right lower extremity radicular symptoms were worse than the left lower extremity because they were more constant.  

Examination revealed that that the Veteran had moderate intermittent pain and numbness in the right lower extremity.  Muscle strength was full, and there was no evidence of muscle atrophy.  Deep tendon reflexes were normal in the right knee but hypoactive in the right ankle.  There was decreased sensation for light touch in the right thigh/knee, lower leg/ankle, and foot/toes, and absent sensation in the right upper anterior thigh.  Gait was mildly antalgic due to radiculopathy.  The examiner determined that there was moderate incomplete paralysis of the sciatic nerve on the right side.  He also noted that when the Veteran was walking into the examination room, he appeared to have his right ankle "locked" in position.  However, as the Veteran was able to dorsiflex the ankle, it did not appear that he had foot drop.  Moreover, the Veteran had normal strength on examination, which was also not consistent with foot drop.  The examiner concluded that overall, the Veteran had moderate right lower extremity radiculopathy from his back condition.  Although the Veteran's EMG had been negative for radiculopathy, he reported sciatica symptoms at least to a mild degree, and some physical examination findings had been consistent with this diagnosis.  The examiner noted that some of the Veteran's reported symptoms and responses to sensory testing had changed since his October 2011 VA examination.  He explained that there was no evidence to support a contention that the Veteran had right foot drop.  He reiterated that the Veteran's strength in the right lower extremity was 5/5, which was not consistent with foot drop.  He also noted the Veteran's statement that the foot drop had never been diagnosed, but had instead been brought up informally by a hospital staffer who had not actually interviewed or examined him before reaching a conclusion that he had foot drop.  The Veteran indicated that regarding the foot drop, he had merely been repeating something that someone else had casually stated and that he had not been trying to diagnose himself.  With respect to the Veteran's leg giving out, since it was preceded consistently by pain in the lumbar spine that radiated down the right leg, the examiner found that it was at least as likely as not related to his radiculopathy.      

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's right lower extremity radiculopathy has been moderate in severity.  The Veteran's subjective reports and the objective findings indicate that he experienced right leg sciatica symptoms of moderate pain, numbness, and paresthesias.  Indeed, the Veteran reported on October 2011 examination that his right leg burned worse than the left, and that he experienced moderate constant pain of the right lower extremity, intermittent lower extremity pain which was severe on the right and moderate on the left, mild paresthesias of both lower extremities, and severe numbness of both extremities.  Additionally, at his March 2013 VA examination, the Veteran's instances of his right knee giving way were determined to be related to his right lower extremity radiculopathy.  The Veteran reported that his knee had been giving way for the past 4 years, with the instances becoming more frequent until they now occurred 6 to 7 times a day.  Although the Veteran reported that a VA medical staffer had informally remarked without examination that he appeared to have right foot drop, the March 2013 VA examiner determined that the Veteran did not objectively have right foot drop due to his ability to dorsiflex the right ankle and the fact that he had full muscle strength in the right lower extremity.  Given the above, the totality of the evidence indicates the incomplete paralysis is no more than moderate in severity.  Therefore, a 20 percent rating is warranted for moderate incomplete paralysis of the right sciatic nerve for all periods under consideration.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than moderate incomplete paralysis.  

The Board has considered the medical findings on examinations as well as the Veteran's allegations regarding the severity of his right lower extremity radiculopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 20 percent rating for right lower extremity radiculopathy for all periods under appeal contemplates the Veteran's subjective sensory complaints and moderate, objective, wholly sensory, functional impairment of right knee giving way, hypoactive ankle jerk on the right side, decreased light touch in the right thigh/knee, decreased light touch in the right lower leg/ankle, decreased light touch in the right foot/toes, and absent sensation in the right upper anterior thigh.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial 20 percent rating, but no higher, for right lower extremity radiculopathy is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


